ORDER
Per curiam
G.D.R. (“Father”) appeals from the trial court’s judgment terminating his parental rights to G.R. (“Child”). In his points on appeal, Father argues that the trial court erred in finding that there was evidence of a clear, cogent, and convincing nature to sufficiently support any of the grounds for termination and the findings therefrom were against the weight of the evidence. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).